DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed after the mailing date of the final action on 10/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper (US 5,699,621, made of record on the IDS submitted after final on 12/29/2021) and Mukai (US 2019/0214930, made of record in the action dated 5/11/2021).
Regarding claim 1, Trumper meets the claimed, A stage driving apparatus for driving a stage, the stage driving apparatus (Trumper col. 12 lines 13-14 describe a stage 12 ‘’and driving apparatus) comprising: a linear motor including a stator with a plurality of coils arrayed along a driving direction of the stage, (Trumper col. 12 lines 26-37 describe a linear motor with a rail or “stator” 16’ and windings or “coils” 24) and a mover provided with the stage; (Trumper col. 12 lines 12-18 and 32-37 describe the stage 12’’ is a mover) wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, (Trumper col. 12 lines 32-37 describe the stage or mover 12’’ has a magnetic array 22, Figure 15B shows the magnetic array is on the upper side of the winding coils 24) and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils, (Trumper col. 12 lines 15-26 and 41-50 describe electromagnets 152 on the top side of the actuators 150 on the stage 12’’ such that they interact with a magnetic strip “yoke” 158 provided on the stator) controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Trumper col. 7 lines 1-4 and lines 60-63 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction or the linear motor in the x direction, Figure 15B shows the stage 12’’ floating around the rail 16’) and wherein the stage is configured to hold a substrate in a lithography apparatus for forming a pattern on the substrate (Trumper col. 7 lines 18-19 and col. 5 lines 38-40 describe using the stage to carry a wafer or semiconductor in a photolithography process.)
Trumper col. 7 lines 1-4 and lines 60-63 teach that controlling current to the linear motor or electromagnets can be done in a manner known in the art but does not explicitly describe a controller and does not meet the claimed, and a controller configured to control the linear motor, or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet. 
Analogous in the field of stage driving apparatus, Mukai meets the claimed, and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor and mover of Trumper with the controller of Mukai in order to control the propulsion of the motor, see Mukai [0003] and [0047]. 
	Regarding claim 2, modified Trumper meets the claimed, the apparatus according to claim 1, wherein the mover includes a plurality of the electromagnets, (Trumper col. 12 lines 15-26 and 41-50 describe multiple electromagnets 152 and 156) and the controller controls an orientation of the stage by controlling energization of the plurality of electromagnets (Mukai [0047] teaches that the controller controls the propulsion (orientation) of the mover by controlling the current to the electromagnets.)
Regarding claim 4, modified Trumper meets the claimed, The stage driving apparatus according to claim 1, further comprising: an adjustment mechanism configured to adjust a relative position between the stator and the mover in a lateral direction perpendicular to the driving direction, (Trumper col. 12 lines 18-26 describe front electromagnets 154 that co-act with ferrous strips 160 in the lateral y direction, see Figure 15B.)
The embodiment in Trumper Figures 15 and 16 describes that the electromagnets are on the stage and the ferrous strip is on the stator or rail and does not explicitly meet the claimed, wherein the adjustment mechanism includes another coil provided on a side surface of the stator in the lateral direction and another permanent magnet provided on the mover, and adjusts the relative position by controlling energization of the another coil, however, Trumper col. 12 lines 26-29 teach it is known to put permanent magnets on the stage or mover in order to compensate for forces acting on the mover. The embodiment of Trumper col. 7 lines 32-41 describes electromagnets which have coils on the stator actuators 26 that control movement in the lateral y direction. It is also known to use energization of a coil to control the position of the stage, see Trumper col. 7 lines 1-4 and lines 60-63 and Mukai [0047].  In total, Trumper teaches that an adjustment mechanism and teaches that a permanent magnet can be provided on the mover and an electromagnet can be provided on the stator. When combined, they meet the limitations of claim 4.
It would have been obvious to a person of ordinary skill in the art before the filing date to alter the adjustment mechanism as described in Trumper by using a permanent magnet on the 
Regarding claim 5, modified Trumper meets the claimed, The stage driving apparatus according to claim 4, wherein the adjustment mechanism is provided for each of two side surfaces of the stator in the lateral direction (Trumper Figure 15B shows the actuators that have magnets 154 and ferrous strips 160 are on either side of the stator in the lateral y direction.)
Regarding claim 7, Trumper meets the claimed, The apparatus according to claim 1, wherein the yoke member is formed from a metal material (Trumper col. 12 lines 15-26 describe a magnetic strip “yoke” 158, magnetic materials are metals.)
	Regarding claim 9, Trumper meets the claimed, A lithography apparatus for forming a pattern on a substrate, the lithography apparatus comprising: a stage configured to hold the substrate; (Trumper col. 7 lines 18-19 and col. 5 lines 38-40 describe using the stage to carry a wafer or semiconductor in a photolithography process) and a stage driving apparatus configured to drive the stage, (Trumper col. 12 lines 13-14 describe a stage 12’’and driving apparatus) wherein the stage driving apparatus includes: a linear motor including a stator with a plurality of coils arrayed along a driving direction of the stage, (Trumper col. 12 lines 26-37 describe a linear motor with a rail or “stator” 16’ and windings or “coils” 24) and a mover provided with the stage; (Trumper col. 12 lines 12-18 and 32-37 describe the stage 12’’ is a mover) wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, (Trumper col. 12 lines 32-37 describe the stage or mover 12’’ has a magnetic array 22, Figure 15B shows the magnetic array is on the upper side of the winding coils 24)  and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils (Trumper col. 12 lines 15-26 and 41-50 describe electromagnets 152 on the top side of the actuators 150 on the stage 12’’ such that they interact with a magnetic strip “yoke” 158 provided on the stator) controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Trumper col. 7 lines 1-4 and lines 60-63 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction or the linear motor in the x direction, Figure 15B shows the stage 12’’ floating around the rail 16’.)
Trumper col. 7 lines 1-4 and lines 60-63 teach that controlling current to the linear motor or electromagnets can be done in a manner known in the art but does not explicitly describe a controller and does not meet the claimed, and a controller configured to control the linear motor, or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet. 
Analogous in the field of stage driving apparatus, Mukai meets the claimed, and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)

Regarding claim 10, Trumper describes a photolithography apparatus but does not describe a mechanism for reducing foreign particles and does not meet the claimed, The lithography apparatus according to claim 9, further comprising: a mechanism configured to reduce an influence of a foreign particle in pattern formation on the substrate, wherein the mechanism is arranged below a moving region of the mover.
Mukai meets the claimed, The lithography apparatus according to claim 9, further comprising: a mechanism configured to reduce an influence of a foreign particle in pattern formation on the substrate, wherein the mechanism is arranged below a moving region of the mover (Mukai [0040] describes a cover 5 that covers the stator beneath the slider “mover” 3 to prevent contamination. When combined with the photolithography apparatus of Trumper, the cover would be able to reduce the influence of the contaminants on the wafer during photolithography.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Trumper with the cover of Mukai in order to prevent contamination, see Mukai [0040].
Regarding claim 11, Trumper does not explicitly describe that the stage is removable and does not explicitly meet the claimed, The lithography apparatus according to claim 9, wherein the stage driving apparatus is configured to allow the stage to be pulled out of the lithography apparatus.
 The lithography apparatus according to claim 9, wherein the stage driving apparatus is configured to allow the stage to be pulled out of the lithography apparatus (Mukai [0028] describe sliders or “movers” 3 that are removed in order to change their location on the driving apparatus.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mover and stage of Trumper with the removable sliders of Mukai in order to change the moving direction of the sliders, see Mukai [0028].
Regarding claim 14, Trumper meets the claimed, A stage driving apparatus for driving a stage, the apparatus comprising: (Trumper col. 12 lines 13-14 describe a stage 12’’and driving apparatus) a linear motor including a stator with a plurality of coils arrayed along a driving direction of the stage, (Trumper col. 12 lines 26-37 describe a linear motor with a rail or “stator” 16’ and windings or “coils” 24) and a mover provided with the stage; (Trumper col. 12 lines 12-18 and 32-37 describe the stage 12’’ is a mover) and an adjustment mechanism configured to adjust a relative position between the stator and the mover in a lateral direction perpendicular to the driving direction, (Trumper col. 12 lines 18-26 describe front electromagnets 154 that co-act with ferrous strips 160 in the lateral y direction, see Figure 15B) wherein the mover includes a permanent magnet provided on a first side, which is one of an upper side or a lower side of the plurality of coils, (Trumper col. 12 lines 32-37 describe the stage or mover 12’’ has a magnetic array 22, Figure 15B shows the magnetic array is on the upper side of the winding coils 24) and an electromagnet provided on a second side, which is the other of the upper side or the lower side of the plurality of coils, wherein the stator includes a yoke member covering the second side of the plurality of coils, (Trumper col. 12 lines 15-26 and 41-50 describe electromagnets 152 on the top side of the actuators 150 on the stage 12’’ such that they interact with a magnetic strip “yoke” 158 provided on the stator) controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization to the plurality of coils and the electromagnet, (Trumper col. 7 lines 1-4 and lines 60-63 and col. 12 lines 30-37 and 41-50 describe controlling the electromagnets to maintain the desired position of the stage in the vertical z direction or the linear motor in the x direction, Figure 15B shows the stage 12’’ floating around the rail 16’.)
The embodiment in Trumper Figures 15 and 16 describes that the electromagnets are on the stage and the ferrous strip is on the stator or rail and does not explicitly meet the claimed, wherein the adjustment mechanism includes another coil provided on a side surface of the stator in the lateral direction and another permanent magnet provided on the mover, and adjusts the relative position by controlling energization of the another coil, however, Trumper col. 12 lines 26-29 teach it is known to put permanent magnets on the stage or mover in order to compensate for forces acting on the mover. The embodiment of Trumper col. 7 lines 32-41 describes electromagnets which have coils on the stator actuators 26 that control movement in the lateral y direction. It is also known to use energization of a coil to control the position of the stage, see Trumper col. 7 lines 1-4 and lines 60-63 and Mukai [0047].  In total, Trumper teaches that an adjustment mechanism and teaches that a permanent magnet can be provided on the mover and an electromagnet can be provided on the stator. When combined, they meet the limitations of claim 4.
It would have been obvious to a person of ordinary skill in the art before the filing date to alter the adjustment mechanism as described in Trumper by using a permanent magnet on the mover and a electromagnet on the stator as described elsewhere in Trumper because both 
Trumper col. 7 lines 1-4 and lines 60-63 teach that controlling current to the linear motor or electromagnets can be done in a manner known in the art but does not explicitly describe a controller and does not meet the claimed, and a controller configured to control the linear motor, or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet. 
Analogous in the field of stage driving apparatus, Mukai meets the claimed, and a controller configured to control the linear motor, (Mukai [0047] teaches a motor controller controls the linear motor) or wherein the controller controls driving of the stage in the driving direction and floating of the mover relative to the stator, by controlling energization of the plurality of coils and the electromagnet (Mukai [0047] teaches a controller controls the propulsion of the mover by controlling the current supplied to the electromagnets coils.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the linear motor and mover of Trumper with the controller of Mukai in order to control the propulsion of the motor, see Mukai [0003] and [0047]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trumper modified by Mukai as applied to claim 2 above, and further in view of Suzuki (JP H054717, made of record on the action dated 5/11/2021, see English translation from 5/11/2021).
Regarding claim 3,  Trumper meets the claimed, The apparatus according to claim 2, further comprising: an encoder including a scale provided on the stator and a head provided on the mover, (Trumper col. 8 lines 36-57 describe a capacitive probe or “encoder on the rail or stator and end circuitry or “head” on the stage or mover).
Trumper does not describe the location of the head as between electromagnets and does not meet the claimed, wherein the head is provided between the plurality of electromagnets.
Analogous in the field of levitating linear motor stages, Suzuki meets the claimed, The apparatus according to claim 2, further comprising an encoder including a scale provided on the stator and a head provided on the mover, (Suzuki [0013] teaches a sensor head on the linear motor coil (stator) and [0014] and [0018] teaches a sensor target on the mover)wherein the head is provided between the plurality of electromagnets (Suzuki [0030] describes the electromagnet on the upper and lower parts of the stator and the sensor target on the mover.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the encoder of Trumper with the encoder of Suzuki in order to control the position of the mover without interference, see Suzuki [0030] and [0014].
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper modified by Mukai as applied to claim 1 above, and further in view of Hiyama (US 2009/0002659, made of record on the action dated 5/11/2021).
Regarding claim 8, modified Trumper does not meet the claimed, The apparatus according to claim 1, wherein: the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization of the electromagnet based on a detection result obtained by the search coil.
Analogous in the field of linear motor controlled stages, Hiyama meets the claimed, The apparatus according to claim 1, wherein the electromagnet includes a search coil configured to detect a magnetic flux amount, and the controller controls energization to the electromagnet based on a detection result obtained by the search coil (Hiyama [0025] describes an electromagnet with a search coil that measures flux then a controller can control the electromagnets based on that flux. Another embodiment of Hiyama as described in [0028] teaches that the current value of the linear motor is detected and then subsequently the flux is calculated.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the stage driving apparatus of modified Trumper with current detection of Hiyama in order to measure the flux, see Hiyama [0028]. It would have been further obvious to detect and control the current/flux via a search coil in order to control the fine movement of the stage, see Hiyama [0025]. 
Regarding claim 13, Hiyama meets the claimed, The apparatus according to claim 8, wherein the controller controls energization of the electromagnet based on the detection result obtained by the search coil, (Hiyama [0025] teaches controlling the electromagnet based on a flux measured by a search coil.)
Hiyama does not teach a permanent magnet and therefore does not explicitly meet the claimed, such that an attractive force acting between the yoke member and the energizing coil matches with an attractive force acting between the yoke member and the permanent magnet, however, Hiyama [0028] teaches that the electromagnets can be controlled in response to other forces or moments acting on the stage to correct the thrust movement of the stage, see Hiyama [0028].
It would have been obvious to a person of ordinary skill in the art to control the flux in the electromagnet in order to match the force generated by the electromagnet to other forces in . 
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, Trumper as modified teaches an adjustment mechanism with permanent magnets and an electromagnet which has a coil. Trumper discusses the length of coils in the stator windings must be longer than the permanent magnets, see Trumper col. 4 lines 7-14, but is silent regarding the length of the coil in the electromagnet of the adjustment system and does not teach, The stage driving apparatus according to claim 4, wherein the another coil is configured to have a length in the driving direction that is longer than an arrangement range of the plurality of coils on the stator. Furthermore, Trumper does not describe why the stator windings should be longer than the permanent magnets which does not provide any reasoning to suggest to a person of ordinary skill in the art to further modify the lengths of additional windings.  None of the other cited references discuss an adjustment mechanism or the length of a coil in the adjustment mechanism. Therefore, claim 6 contains allowable subject matter and would be allowable if written in independent form along with the limitations of claims 1 and 4. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 7 have been considered but are moot in view of the new grounds of rejection because Trumper teaches a lithography device with nearly all of the features of claim 1. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744       
                                                                                                                                                                                                 /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744